UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4101 Tennessee Gas Pipeline Company (Exact Name of Registrant as Specified in Its Charter) Delaware 74-1056569 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. Employer IdentificationNo.) ElPasoBuilding 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713)420-2600 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, par value $5 per share. Shares outstanding on November7, 2008: TENNESSEE GAS PIPELINE COMPANY MEETS THE CONDITIONS OFGENERAL INSTRUCTION H(1)(a) AND (b) TO FORM10-Q AND IS THEREFORE FILINGTHIS REPORT WITH A REDUCED DISCLOSURE FORMAT AS PERMITTED BY SUCH INSTRUCTION. TENNESSEE GAS PIPELINE COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. FinancialStatements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk * Item4T. Controls and Procedures 12 PART II— Other Information Item1. Legal Proceedings 13 Item1A. Risk Factors 13 Item2. Unregistered Sales of Equity Securities and Use of Proceeds * Item3. Defaults Upon Senior Securities * Item4. Submission of Matters to a Vote of Security Holders * Item5. Other Information 13 Item6. Exhibits 13 Signatures 14 * We have not included a response to this item in this document since no response is required pursuant to thereduced disclosure format permitted by General InstructionH to Form10-Q. Below is a list of terms that are common to our industry and used throughout this document: /d per day Dthdekatherm BBtu billion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us”, “we”, “our”, or “ours”, we are describing Tennessee Gas Pipeline Company and/or our subsidiaries. i PART I— FINANCIAL INFORMATION Item1.Financial Statements TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Quarter Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Operating revenues $ 209 $ 193 $ 671 $ 639 Operating expenses Operation and maintenance 106 91 278 243 Depreciation and amortization 46 42 136 126 (Gain)/loss on long-lived assets — — 24 (7 ) Taxes, other than income taxes 8 13 40 44 160 146 478 406 Operating income 49 47 193 233 Earnings from unconsolidated affiliate 2 3 10 11 Other income, net 2 6 8 15 Interest and debt expense (33 ) (32 ) (101 ) (97 ) Affiliated interest income, net 7 12 24 34 Income before income taxes 27 36 134 196 Income taxes 11 14 53 76 Net income $ 16 $ 22 $ 81 $ 120 See accompanying notes. 1 TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Inmillions, except for share amounts) (Unaudited) September 30, December31, 2008 2007 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer 29 14 Affiliates 151 71 Other 7 27 Materials and supplies 37 34 Deferred income taxes 17 10 Other 16 9 Total current assets 257 165 Property, plant and equipment, at cost 4,202 4,048 Less accumulated depreciation and amortization 811 740 3,391 3,308 Additional acquisition cost assigned to utility plant, net 2,012 2,040 Total property, plant and equipment, net 5,403 5,348 Other assets Notes receivable from affiliates 1,090 1,034 Investment in unconsolidated affiliate 81 84 Other 57 52 1,228 1,170 Total assets $ 6,888 $ 6,683 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Accounts payable Trade $ 45 $ 66 Affiliates 30 23 Other 56 56 Taxes payable 79 31 Contractual deposits 49 32 Accrued interest 44 24 Other 53 17 Total current liabilities 356 249 Long-term debt 1,605 1,603 Other liabilities Deferred income taxes 1,319 1,302 Regulatory liabilities 187 178 Other 46 57 1,552 1,537 Commitments and contingencies (Note 4) Stockholder’s equity Common stock, par value $5per share; 300shares authorized; 208shares issued and outstanding — — Additional paid-in capital 2,209 2,209 Retained earnings 1,166 1,085 Total stockholder’s equity 3,375 3,294 Total liabilities and stockholder’s equity $ 6,888 $ 6,683 See accompanying notes. 2 TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Inmillions) (Unaudited) Nine Months Ended September30, 2008 2007 Cash flows from operating activities Net income $ 81 $ 120 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 136 126 (Gain)/loss on long-lived assets 24 (7 ) Earnings from unconsolidated affiliate, adjusted for cash distributions 3 16 Deferred income taxes 10 51 Other non-cash income items (3 ) (8 ) Asset and liability changes 103 (73 ) Net cash provided by operating activities 354 225 Cash flows from investing activities Additions to property, plant and equipment (203 ) (257 ) Net change in notes receivable from affiliates (158 ) (6 ) Proceeds from the sale of asset — 35 Other 7 3 Net cash used in investing activities (354 ) (225 ) Net change in cash and cash equivalents — — Cash and cash equivalents Beginning of period — — End of period $ — $ — See accompanying notes. 3 TENNESSEE GAS PIPELINE COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We are an indirect wholly owned subsidiary of El Paso Corporation (ElPaso).We prepared this Quarterly Report on Form10-Q under the rules and regulations of the United StatesSecurities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form10-Q along with our 2007 Annual Report on Form10-K, which includes a summary of our significant accounting policies and other disclosures. The financial statements as of September 30, 2008, and for the quarters and nine months ended September 30, 2008 and 2007, are unaudited. We derived the condensed consolidated balance sheet as of
